Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	This Examiner’s Amendment shall replace the previous Examiner Amendment dated 01/26/2022 to correct a typo.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nader Abadir (Reg. No. 52,537) on 12/28/2021.
The application has been amended as follows: 
Referring to the preliminary amendment of 07/07/2020 for a clearer version for any illegible/blurry characters or expressions found in the amendment of 12/16/2021.
In claim 1, line 11, add a comma “,” in the end of the equation.
In claim 1, lines 12-18, change 
“	            
                
                    
                        P
                    
                    
                        0
                    
                
                ,
                 
                I
            
         and             
                
                    
                        P
                    
                    
                        1
                    
                
            
         represent an orifice pressure, a gas flow rate and a pressure inside a container under steady state in the gas-liquid dynamic model, respectively, and
correspond to the terminal voltage, the current and the open circuit voltage in the battery respectively;             
                
                    
                        P
                    
                    
                        3
                    
                
            
         represents the gas pressure in the 
represents the open circuit voltage to be estimated in the battery,”
 to 
--	            
                
                    
                        P
                    
                    
                        0
                    
                
                ,
                 
                I
            
         and             
                
                    
                        P
                    
                    
                        1
                    
                
            
         represent an orifice pressure, a gas flow rate and a pressure inside a container under steady state in the gas-liquid dynamic model,
respectively, and correspond to [[the]]a terminal voltage, [[the]]a current and the open circuit voltage in the battery respectively; 
            
                
                    
                        P
                    
                    
                        3
                    
                
            
         represents [[the]]a gas pressure in the container under steady state to be estimated in the gas-liquid dynamic model, and represents the open circuit voltage to be estimated in the battery,--.
In claim 1, line 19, change “                    
                        
                            
                                P
                            
                            
                                2
                            
                        
                    
                 is the gas pressure in the container during exhausting or inflating process” to --                    
                        
                            
                                P
                            
                            
                                2
                            
                        
                    
                 is [[the]]a gas pressure in the container during exhausting or inflating process--.
In claim 1, lines 20-23, change
“	            
                
                    
                        T
                    
                    
                        1
                    
                
            
         represents the steady-state gas temperature in the container at the previous moment in the gas-liquid dynamic model, and 
represents the steady-state battery temperature at the previous moment in the battery,”
to 
--	            
                
                    
                        T
                    
                    
                        1
                    
                
            
         represents [[the]]a steady-state gas temperature in the container at [[the]]a previous moment in the gas-liquid dynamic model, and represents [[the]]a
In claim 1, lines 24-27 change
“	            
                
                    
                        T
                    
                    
                        2
                    
                
            
         represents the temperature of the gas in the container during the exhausting or inflating process in the gas-liquid dynamic model, and 
represents the battery temperature during discharging or charging process in the battery,”
to 
--	            
                
                    
                        T
                    
                    
                        2
                    
                
            
         represents [[the]]a temperature of the gas in the container during the exhausting or inflating process in the gas-liquid dynamic model, and represents [[the]]a battery temperature during a discharging or charging process in the battery,--.
In claim 1, line 28, change “the density” to --a density--.
In claim 1, line 29, change “resistance coefficient” to --a resistance coefficient--.
In claim 1, line 30, change “                    
                        
                            
                                k
                            
                            
                                1
                            
                        
                    
                 represents the first equivalent parameter,” to --                    
                        
                            
                                k
                            
                            
                                1
                            
                        
                         
                    
                represents [[the]]a first equivalent parameter, and--.
In claim 1, line 31, change ‘                    
                        
                            
                                k
                            
                            
                                2
                            
                        
                    
                 represents the second equivalent parameter, and” to --                    
                        
                            
                                k
                            
                            
                                2
                            
                        
                    
                 represents [[the]]a second equivalent parameter[[,and]];--.
In claim 1, line 32, delete the line and its content.
In claim 1, lines 33-34, change “step 2: identifying and estimating the equation parameters according to the experimental data:” to --step 2: an experimental [[data:]]test, wherein,--.
In claim 1, line 35, change “the open circuit voltages” to --open circuit voltages--.
In claim 1, line 37, change “in the equation” to --in the undetermined equation--.
In claim 1, line 39, change “then the values of the parameters                     
                        
                            
                                k
                            
                            
                                1
                            
                        
                    
                ,                     
                        
                            
                                k
                            
                            
                                2
                            
                        
                    
                ,                     
                        λ
                    
                 and                     
                        μ
                    
                ” to --then the optimal values of the parameters                     
                        
                            
                                k
                            
                            
                                1
                            
                        
                    
                ,                     
                        
                            
                                k
                            
                            
                                2
                            
                        
                    
                ,                     
                        [
                        [
                        λ
                        ]
                        ]
                    
                [Symbol font/0x72] and                     
                        μ
                    
                --.
In claim 1, line 42, change “the current of battery” to --a current signal of the battery--.
In claim 1, line 43, change “the temperature of battery” to --a temperature signal of the battery--.
In claim 1, line 45, change “a voltage of battery” to --a voltage signal of the battery--.
In claim 1, line 46-48, change
“		the acquired current signal, temperature signal, and voltage signal being transmitted to the single chip microcomputer of an open circuit voltage estimation module, and the single chip microcomputer, and”
to
--	transmitting the acquired current signal, temperature signal, and voltage signal 
In claim 2, lines 6-7, change
 “the remaining volume V is filled with the gas with the pressure of P, temperature of T, the amount of substance of n and density of [Symbol font/0x72]”
to 
--[[the]]a remaining volume V is filled with [[the]]a gas with [[the]]a pressure of P, a temperature of T, [[the]]an amount of substance of n and the density of [Symbol font/0x72]--.
In claim 3, lines 4-5, change 
“	in the above gas-liquid dynamic model,             
                μ
            
         is comprehensive resistance coefficient of one of the pipes during gas flow;             
                I
            
         and             
                
                    
                        P
                    
                    
                        0
                    
                
            
         are gas flow rate and orifice gas pressure respectively;”
to
--	wherein, in the above gas-liquid dynamic model,             
                μ
            
         is comprehensive resistance coefficient of one of the pipes during gas flow;             
                I
            
         and             
                
                    
                        P
                    
                    
                        0
                    
                
            
         are the gas flow rate and the orifice gas pressure respectively;--.
In claim 3, lines 6-7, change 
“	P, V, n and T are pressure, volume, the amount of substance and thermodynamic temperature of the gas in the container respectively;”
to 
--	P, V, n and T are the pressure, the remaining volume, the amount of substance and the
In claim 3, lines 8-9, change 
“	            
                
                    
                        V
                    
                    
                        w
                    
                
            
         and             
                
                    
                        n
                    
                    
                        j
                    
                
            
        ; are the volume of the liquid and the amount of substance of the gas dissolved in the liquid in the equilibrium state;” 
to
--	            
                
                    
                        V
                    
                    
                        w
                    
                
            
         and             
                
                    
                        n
                    
                    
                        j
                    
                
            
        ; are [[the]]a volume of the liquid and [[the]]an amount of substance of the gas dissolved in the liquid in [[the]]an equilibrium state;--.
In claim 3, lines 14-15, change “an equilibrium state” to --the equilibrium state--.
In claim 3, line 53, change “physical meaning, i.e.,” to --physical meaning:--.
In claim 3, line 54, change “the system pressure” to --a system pressure--.
In claim 3, line 65, change “the continuity equation” to --a continuity equation--.
In claim 4, line 5, change “reading the data” to --reading data--.
In claim 4, line 7, change “in underdetermined equation” to --in the undetermined equation--.
In claim 4, line 12, change “open circuit voltage” to --the open circuit voltage--.
In claim 4, line 14, change “the objective function” to --an objective function--.
In claim 4
In claim 4, line 16, change “the end of parameter identification” to --an ending criteria is satisfied--.
In claim 5, line 4, change “the equation” to --the undetermined equation--.
In claim 5, line 5, change “with the initial values T(1), i.e.,” to --with initial values T(1):--.
In claim 5, line 7, change “the collected data” to --collected data--.
In claim 5, lines 8-9, change “(4) putting into the equation for estimating the open circuit voltage to calculate the current open circuit voltage                     
                        
                            
                                P
                            
                            
                                3
                            
                        
                    
                ;” to --(4) putting into the undetermined equation for estimating the open circuit voltage to calculate [[the]]a current open circuit voltage                     
                        
                            
                                P
                            
                            
                                3
                            
                        
                    
                ;--.
In claim 5, line 12, change “estimation of the open circuit voltage is finished” to --an ending criteria is satisfied--.
In claim 8, line 5, change “an estimation module for the open circuit voltage” to --the open circuit voltage estimation module--.
In claim 8, line 22 (the last line), change “the display module for display.” to --the display module for display, wherein the estimation module is configured to execute the method of claim 1.
Cancel claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857